Citation Nr: 1641773	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-30 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to an effective date earlier than March 17, 2005, for the award of service connection for ischemic heart disease.

2.  Entitlement to an effective date earlier than March 21, 2011, for the award of a 60 percent disability rating for ischemic heart disease.   

3.  Entitlement to an effective date earlier than March 21, 2011, for the award of a total disability evaluation rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to September 1967, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011, July 2011, and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of entitlement to an earlier effective date for the 60 percent evaluation for ischemic heart disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The earliest claim for service connection for ischemic heart disease was received on March 21, 2011.  

2.  The earliest date of claim for service connection for ischemic heart disease (March 21, 2011) is later than the date the disability arose (approximately November 1981).

3.  There is no AOJ decision that addressed service connection for ischemic heart disease prior to the June 2011 rating decision on appeal.  No prior formal or informal correspondence from the Veteran can be reasonably construed as a claim for service connection for ischemic heart disease.

4.  There is no AOJ decision issued between September 25, 1985, and May 3, 1989, which denied compensation for ischemic heart disease.

5.  There is no prior formal or informal claim for benefits for service connection for ischemic heart disease pending before VA prior to March 17, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 17, 2005, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5101 (a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist  

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The effective date issue on appeal arises from disagreement with the effective date assigned upon the grant of service connection for ischemic heart disease in a June 2011 rating decision.  In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01  (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119  (2007); see also VAOPGCPREC 8-2003 (Dec. 22, 2003 ). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128  (2008).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.   There has been no allegation of such error in this case.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, a July 2011 VA ischemic disease heart disease examination, and all identified and available post-service medical records have been associated with the claims file and were reviewed in connection with the claim.  The Veteran has not identified any outstanding, available evidence that is relevant to the effective date issue being decided herein.

Moreover, as discussed below, the resolution of the earlier effective date issue turns primarily on when the Veteran first filed his claim for service connection for ischemic heart disease.  Thus, a VA examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. § 5103A (d)(2)(A)-(C); 38 C.F.R. § 3.159 (c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86   (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case for the earlier effective date issue on appeal.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II. Factual Background and Contentions

As noted above, the Veteran served on active duty in the United States Army from November 1965 to September 1967.  He served in the Republic of Vietnam during the Vietnam Era.

In January 1981, the Veteran filed a VA Form 21-526 (Veteran's Application for Compensation or Pension), for nonservice-connected pension benefits for disabilities including heart disease.  A January 1982 VA treatment record revealed the Veteran was assessed as having atherosclerotic cardiovascular disease, status post inferior wall myocardial infarction, November 1981.  In a March 1982 rating decision, the AOJ denied entitlement to nonservice-connected pension benefits. 

In April 1982, the Veteran's representative filed a notice of disagreement with the March 1982 rating decision which denied "disability pension." A December 1982 VA examination showed the Veteran was assessed as having an old myocardial infarction with arteriosclerotic cardiovascular disease.  The examiner noted that the chances were minimal of the Veteran getting another job, primarily due to his heart condition, his education, and limited skill set. In a January 1983 rating decision, the AOJ found the Veteran was permanently and totally disabled and thus granted entitlement to nonservice-connected pension benefits effective from November 21, 1981, in pertinent part due to his heart disorder. 

Effective August 31, 2010, ischemic heart disease (including coronary artery disease) was included as a presumptive herbicide-related disease under 38 C.F.R. § 3.309 (e).

On March 21, 2011, the Veteran filed a compensation claim for a heart condition due to Agent Orange exposure.  In a June 2011 rating decision, the AOJ granted service connection for ischemic heart disease due to herbicide exposure.  The condition was presumptively service-connected on the basis of Agent Orange exposure due to qualifying service in Vietnam.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e).  The AOJ assigned an initial 10 percent evaluation effective from March 17, 2005, the date VA treatment records were associated with the record showing a diagnosis of ischemic heart disease.  In this case, the AOJ construed the Veteran's VA treatment records as an informal claim for entitlement to service connection for ischemic heart disease.   

The Veteran contends that the effective date assigned for the grant of service connection for ischemic heart disease is incorrect.  He seeks an earlier effective date of November 1981, which is the effective date for the grant of nonservice-connected pension benefits.  The Veteran has not identified any earlier adjudicated or unadjudicated claim for service connection for ischemic heart disease, which would support an earlier effective date.  See October 2012 VA Form 9.

III. Law and Analysis 

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110 (a). 

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155 (a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49   (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373  (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310  (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378  (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32   (1998); Solomon v. Brown, 6 Vet. App. 396  (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259  (1999). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101 (a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57  (1995). 

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84  (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27  (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422  (1999).  The direct appeal of an effective date decision is an appropriate procedure for asserting entitlement to an earlier effective date based on a prior pending claim.  Ingram v. Nicholson, 21 Vet.App. 232, 240-41 (2007).

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110 (g) (West 2014); 38 C.F.R. § 3.114(a) (2015).  See also McCay v. Brown, 9 Vet. App. 183, 187  (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577  (Fed. Cir. 1997). 

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114 (a)(1).  However, if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114 (a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114 (a).

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease was included as a presumptive herbicide-related disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.  See 75 Fed. Reg. 53,702  (August 31, 2010).

Nevertheless, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs. 38 C.F.R. § 3.816  (2015).  The regulation, 38 C.F.R. § 3.816, defines Nehmer class members and sets forth effective date rules for Vietnam veterans that currently have a "covered herbicide disease," or have died from a "covered herbicide disease."  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110 (g) and 38 C.F.R. § 3.114 .

In pertinent part, a "Nehmer class member" is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1)(i).  According to 38 C.F.R. § 3.816 (b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  As noted above, ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202  (August 31, 2010).   Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id; see also Garza v. Shinseki, 480 Fed. Appx. 984, 987   (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816 ).  Accordingly, the Board concludes that the Veteran was a "Nehmer class member" as defined in the law because the Veteran served in Vietnam and was diagnosed with a covered herbicide disease - ischemic heart disease.

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation for a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (c)(2). 

A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816 (c)(1). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease (August 31, 2010), in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 38 C.F.R. § 3.816 (c)(2)(i), (ii).

As to 38 C.F.R. § 3.816 (c)(3), if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

If the requirements of paragraph (c)(1) or (c)(2) listed above are not met, the effective date of the award shall be determined in accordance with liberalizing law and general effective date provisions of 38 C.F.R. §§ 3.114  and 3.400.  See 38 C.F.R. § 3.816 (c)(4). 

In this case, the AOJ assigned an effective date of March 17, 2005, for the grant of service connection for ischemic heart disease.  As noted above, the Veteran asserts that an earlier effective date is warranted.   Specifically, the Veteran contends that he should be awarded service connection for ischemic heart disease based on the effective date he was awarded for nonservice-connected pension benefits.  In that regard, the Veteran filed a claim for nonservice-connected pension in January 1981 and, following an appeal of the denial, was ultimately awarded nonservice-connected pension, in part based on arteriosclerotic heart disease with a history of myocardial infarction, effective from November 21, 1981.  

In order for the Veteran to be entitled to an effective date earlier than March 17, 2005, for the grant of service connection for ischemic heart disease, the Board must determine whether the evidence of record contains any formal or informal claim for benefits for service connection for a heart disorder prior to that date.  38 C.F.R. §§ 3.1 (p), 3.155(a) (2015).  Therefore, the Board must determine whether the Veteran's January 1981 nonservice-connected pension claim may also be considered as a claim for service connection for a heart disorder.  After a review of all the evidence of record, the Board finds that the January 1981 nonservice-connected pension claim cannot be reasonably construed as a claim for service connection for ischemic heart disease nor was a claim for service connection for ischemic heart disease received, pending, or denied within the prescribed time limits of Nehmer.  

The Board finds that the Veteran only intended to file for nonservice-connected pension in January 1981.  The Veteran indicated in the claim that a heart condition began in November 1981, almost fifteen years following his separation from service.  He made no contention or suggestion that this heart disorder may have been related to service.  Furthermore, the application shows that the Veteran filled out all of the sections related to a nonservice-connected pension, following the instruction that indicated that certain sections of the form should be completed "only if you are applying for non-service-connected pension." (Block 34A through 38F).  In contrast, the form also instructed that "Items 26, 27, and 28 need not be completed unless you are now claiming compensation of a disability incurred in service."  The Veteran did not complete those items pertaining to disability compensation.  Indeed, the record shows that the Veteran has not characterized the January 1981 claim as anything other than a claim for nonservice-connected pension.  See e.g. Veteran's October 2011 notice of disagreement.   Thus, it appears that the Veteran was alleging that his heart condition was the nonservice-connected disability that rendered him permanently and totally disabled for pension purposes only. 

The denial issued by the AOJ in a March 1982 rating decision only addressed entitlement to nonservice-connected pension and denied the claim solely on the basis that the Veteran was not permanently and totally disabled.  The Veteran's representative appealed that decision in April 1982; the correspondence only referred to the denial of disability pension.  On appeal, the AOJ awarded the Veteran nonservice-connected benefits. 

VA is not automatically required to treat every compensation claim as also being a pension claim and vice versa.  38 C.F.R. § 3.151(a) (. . . a claim for pension may be considered a claim for compensation).  Rather, the Secretary has to exercise his discretion under the regulation in accordance with the contents of the application and the evidence in support of it.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (no evidence of intent to claim service connection within veteran's nonservice-connected pension claim); see also Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may" in the regulation, clearly indicates discretion).  38 U.S.C.A. § 5101(a) mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Therefore, before the AOJ can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  

The veteran's January 1981 claim for pension benefits evidenced no intent to apply for service connection for a heart disorder.  There was nothing in the application that could be construed as "evidencing a belief in entitlement" to compensation for a heart disorder.  38 C.F.R. § 3.1(p).  Under the facts in this case, the Board finds that VA was not obligated to consider the veteran's claim for pension as a claim for compensation for a heart disorder.  As discussed above, the Board finds nothing in the January 1981 claim that may be interpreted as an intention to seek service connection for a heart condition.

The Board notes that prior to the current effective date of March 17, 2005, the Veteran did not submit statements or cite to evidence that could reasonably be construed as a claim for compensation for ischemic heart disease.  In making this determination, the Board has considered that, under the Nehmer provisions of 38 C.F.R. § 3.816 (c)(2)(i), a claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease (August 31, 2010), in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  

Following the January 1983 rating decision in which the AOJ granted nonservice-connected pension benefits, the record does not demonstrate that the Veteran filed any claim, formal or informal, until September 2004 when he claimed an increased evaluation for his service-connected low back disability.  Thus, even with consideration of the Nehmer provisions, the Board cannot assign an effective date for service connection for ischemic heart disease prior to March 17, 2005, when VA treatment records were obtained and associated with the claims file in connection with the Veteran's claim for an increased disability rating for his low back disability.  In this respect, the Veteran's September 2004 written submission placed the VA on notice that he was being treated for his low back at the VA Medical Center.  These VA treatment records, obtained on March 17, 2005, showed that the Veteran also had coronary artery disease which is the first evidence of record after September 25, 1985, establishing that the Veteran had a covered herbicide disease.   

Finally, even assuming the Veteran's nonservice-connected pension claim could be construed as a claim for service connection, § 3.816 does not authorize service connection beginning in November 1981 because the claim would not conform to the parameters of 38 C.F.R. § (c)(1) or (c)(2).  Pursuant to 38 C.F.R. § 3.816 (c)(4), if the requirements of paragraph (c)(1) or (c)(2) of the regulation are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  

Based on the foregoing, the Board concludes that no formal or informal claim for service connection for ischemic heart disease was received prior to the currently assigned effective date of March 17, 2005.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

An effective date earlier than March 17, 2005, for the grant of service connection for ischemic heart disease is denied. 


REMAND

The Board finds that the issue of whether the Veteran's ischemic heart disease met the 60 percent criteria earlier than the assigned effective date of March 21, 2011, must be remanded to obtain outstanding VA treatment records from March 17, 2005 to the present, as the record indicates that there may be outstanding VA treatment records.  See, e.g., Apr. 2012 Statement in Support of Claim; Oct. 2012 VA Form 9.  In that regard, the Board notes that the U.S. Court of Appeals for the Federal Circuit recently held "that 38 C.F.R. § 3.159(c)(3) extends the VA's duty to assist to obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance."  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  Accordingly, the AOJ must secure any outstanding VA treatment records.     

Additionally, the Board finds that there is very little information upon which to rate the Veteran's ischemic heart disease prior to March 21, 2011.  Hence, although not routinely required in all rating cases, here, the Board finds that a VA examiner should provide a retrospective medical opinion sufficient for evaluating the severity of the Veteran's service-ischemic heart disease under the Schedule for Rating Disabilities from March 17, 2005, to March 21, 2011.  See Chotta, 22 Vet. App. at 85-86 (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

 Finally, the issue of entitlement to an earlier effective date than March 21, 2011 for a grant of TDIU is not ripe for review at this time, as it is inextricably intertwined with the issue of entitlement to an an earlier effective date for ischemic heart disease.  See Henderson v. West, 12 Vet.App. 11, 20  (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Hence, that matter is remanded to the AOJ as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his ischemic heart disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA treatment records from the VA Medical Center in Lexington, Kentucky dated from March 17, 2005, to the present.

2.  Once all available relevant medical records have been received, forward the Veteran's claims file to a VA examiner for a retrospective opinion as to the severity of the Veteran's service-connected ischemic heart disease from March 17, 2005, to March 21, 2011.  If the examiner determines that another examination of the Veteran, to include obtaining an in-person history, is needed to resolve this issue, it should be obtained.  

The examiner should report all signs and symptoms necessary for rating the Veteran's ischemic heart disease under the rating criteria from March 17, 2005, to March 21, 2011, including but not limited to whether there is congestive heart failure (and the number of episodes in each of the past years); the workload (in METs) at which dyspnea, fatigue, angina, dizziness, or syncope results; percentage of ejection fraction; and whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


